Citation Nr: 0720079	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of blunt trauma to right elbow, status post right 
ulnar nerve transposition.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern




INTRODUCTION

The veteran served on active duty from May 1991 to May 1994.

This appeal before the Board of Veterans' Appeals (Board) 
arises from an August 2003 rating decision in which the RO 
granted service connection and assigned an initial 10 percent 
rating for residuals of blunt trauma to right elbow, status 
post right ulnar nerve transposition, effective August 12, 
2002.  In February 2004, the veteran filed a notice of 
disagreement (NOD) with the assigned rating.  The RO issued a 
statement of the case (SOC) in June 2004.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) on the claim in June 2004.  

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran is right-handed.

3.  Since the August 12, 2002 effective date of the grant of 
service connection, the veteran's residuals of blunt trauma 
to right elbow, status post right ulnar nerve transposition 
have been manifested objective medical findings of slight 
ankylosis and reduced range of motion, and subjective 
complaints of pain, functional limitation, and weakness.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of blunt trauma to right elbow, status post 
right ulnar nerve transposition, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5206 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
(West 2002 and Supp. 2006), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Pelegrini, 18 Vet. App. at 112.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, an August 2002 pre-rating RO letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate his original claim for 
service connection for a right elbow disability, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  In the July 2003 rating decision granting 
service connection for the right elbow disability, the RO set 
forth the criteria for higher ratings for the veteran's right 
elbow disability, as well as the legal authority governing 
assignment of an effective date.  After the appellant was 
afforded the opportunity to respond to the notice identified 
above, the June 2004 SOC reflects readjudication of the claim 
after issuance of the notice described above.  Hence, the 
appellant is not shown to be prejudiced by the timing of this 
notice.  See Mayfield, 20 Vet. App. at 543; see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).  

While the appellant has not explicitly been advised to 
provide any evidence in his possession that pertains to the 
claim (as required by Pelegrini), the claims file reflects 
that the appellant has submitted and/or identified evidence 
in support of his service connection claim.  Given that fact, 
as well as the RO's instructions to him, the Board finds that 
the appellant has, effectively, been put on notice to provide 
any evidence in his possession that pertains to the claim.  
Accordingly, on these facts, the RO's omission is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board is without authority 
to consider harmless error). 

The RO also has not notified the veteran of general 
information pertaining to the assignment of disability 
ratings or effective dates, and the type of evidence relied 
upon in making those determinations, consistent with 
Dingess/Hartman; however, on these facts, such omission also 
is not shown to prejudice the veteran.  As the Board's 
decision herein denies an initial rating in excess of 10 
percent for a right elbow disability, no effective date or 
higher rating is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; VA treatment records from the VA 
Medical Center (VAMC) in Hampton, Virginia; and the report of 
a June 2003 QTC examination.  

In summary, in connection with the RO's consideration of the 
claim for a higher initial rating, the duties imposed by the 
VCAA have been considered and satisfied.  Through various 
notices of the RO, the veteran and his representative have 
been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
this matter, at this juncture.  See Mayfield, 20 Vet. App. at 
543; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (the United States Court of Veterans Appeal prior to 
March 1, 1999) (Court) noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), are both 
required.  See Fenderson, 12 Vet. App. at 126.

As an initial matter, the Board notes that evidence of record 
clearly indicates that the veteran's right hand is his major 
or dominant hand.  See 38 C.F.R. § 4.69 (2006) (a distinction 
is made between major (dominant) and minor musculoskeletal 
groups for rating purposes, and only one hand is to be 
considered major).

The veteran's service-connected right elbow disability does 
not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27 
(2006).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
See 38 C.F.R. § 4.27 (2006).  Then, the disability is rated 
by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 
4.27 (2006).  

In this case, the veteran's service-connected right elbow 
disability has been rated on the basis of limitation of 
flexion of the forearm under Diagnostic Code 5206, pursuant 
to which the initial 10 percent rating was assigned.  

Under Diagnostic Code 5206, limitation of flexion of either 
the major or minor forearm to 100 degrees warrants a 10 
percent rating; limitation of flexion of either forearm to 90 
degrees warrants a 20 percent rating; limitation of flexion 
of the major forearm to 70 degrees warrants a 30 percent 
rating; limitation of flexion of the major forearm to 55 
degrees warrants a 40 percent rating; and limitation of 
flexion of the major forearm to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Alternatively, the Board has considered other criteria for 
rating limited motion of the forearm.

 Under Diagnostic Code 5207, limitation of extension of 
either the major or minor forearm to 45 or 60 degrees 
warrants a 10 percent rating; limitation of extension of 
either forearm to 75 degrees warrants a 20 percent rating; 
limitation of extension of the major forearm to 90 degrees 
warrants a 30 percent rating; limitation of extension of the 
major forearm to 100 degrees warrants a 40 percent rating; 
and limitation of extension of the major forearm to 110 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.

Normal forearm (elbow) extension and flexion is from 0 to 145 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5213, pertinent to the major arm, 
limitation of supination of the arm to 30 degrees or less is 
rated as 10 percent disabling; limitation of pronation of the 
arm is rated as 20 percent disabling when motion is lost 
beyond the last quarter of arc and the hand does not approach 
full pronation, and as 30 percent disabling for motion lost 
beyond the middle of the arc.  38 C.F.R. § 4.71a, Code 5213.

Normal pronation is from 0 to 80 degrees, and normal 
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate 
I.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a rating in excess of 10 percent for 
residuals of blunt trauma to right elbow, status post right 
ulnar nerve transposition at any time since the August 2002 
effective date of the grant of service connection.

A report of a June 2003 QTC examination reflects the 
veteran's symptomatology as right elbow paint with numbness 
of all right fingers with occasional weakness of the right 
hand and decreased range of motion with inability to 
completely extend the right elbow, and chronic pain.  The 
examiner further detailed that the veteran has functional 
impairment resulting in decreased range of motion of the 
right elbow joint affecting his driving.  However, the 
examiner otherwise reported that the veteran is able to do 
all activities including to brush teeth, cook, walk, shower, 
climb stairs, shop, vacuum, dress himself, garden, drive a 
car, take out the trash, and push a lawnmower.

The examiner noted the veteran's inability to completely 
extend his right elbow.  It was indicated that the veteran 
had slight favorable ankylosis of the right elbow on a flexed 
position.  Right elbow range of motion findings were reported 
as: flexion to 135 degrees with pain at 120 degrees, 
extension to 10 degrees, supination to 75 degrees, and 
pronation to 80 degrees.  The examiner diagnosed of status 
post blunt trauma to the right elbow and ulnar nerve 
transposition, with arthrosis and slight ankylosis of the 
joint.  It was further noted that electromyography and neural 
conductivity testing found no evidence of neurological 
deficiencies of the median or ulnar nerves.

Considering the range of motion findings in light of the 
above-noted criteria, the Board notes that the medical 
evidence simply does not indicate the level of right elbow 
impairment that would warrant the assignment of a rating in 
excess of the 10 percent rating assigned for the veteran's 
right elbow disability on the basis of limited motion.  
Objective medical findings clearly do not reflect flexion of 
the forearm limited to 90 degrees or extension limited to 45 
degrees, to warrant assignment of a rating greater than 10 
percent under Diagnostic Codes 5206 or 5207, respectively, 
nor are there findings to warrant a rating greater than 10 
percent on the basis of limited supination or pronation under 
Diagnostic Code 5213.

The Board points out that the veteran's complaints of pain 
and weakness (as well as his complaints of swelling and loss 
of feeling) have already been taken into consideration in the 
assignment of the current 10 percent rating.  Based on the 
evidence discussed above, the Board finds that there is no 
objective evidence of functional loss due to pain or any of 
the other factors set forth in 38 C.F.R. §§ 4.10, 4.40, 4.45, 
and 4.59, as well as DeLuca, that is not already contemplated 
in the current 10 percent rating for the veteran's right 
elbow disability.  Thus, the record presents no basis for 
assignment of any higher rating under any of the 
aforementioned diagnostic codes based on consideration the 
factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca.


The Board also finds that no higher rating is assignable 
under any other diagnostic code.  Objective medical findings 
do not include favorable ankylosis at an angle between 90 
degrees and 70 degrees, or impairment of the flail joint, 
radius or ulna, or other impairment, so as to warrant 
evaluating the right elbow disability under Diagnostic Codes 
5205, or 5209 to 5212, respectively.  Further, the veteran's 
right elbow disability also is not shown to involve any other 
residuals that would warrant consideration of any other 
provision of the rating schedule.

In March 2001, the veteran underwent a right ulnar nerve 
transposition procedure.  As such, the Board has considered 
whether the surgical scar may warrant the assignment of a 
separate compensable rating pursuant to any of the diagnostic 
codes set forth at 38 C.F.R. § 4.118.   See Esteban v. Brown, 
6 Vet. App. 259 (1994).  In this case, however, there is no 
basis for assignment of any such rating.  In the June 2003 
QTC examination report, the examiner noted that the veteran 
had a scar present on the medial aspect of the right elbow 
measuring 13 centimeter (cm) x 1 cm, which was well healed 
and leveled, with no adherence.  These findings would not 
support the assignment of a separate compensable rating for 
the veteran's surgical scar.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2006).

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's service-connected right elbow disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited to in 
the June 2004 SOC).  In the June 2003 QTC examination report, 
the examiner detailed that the veteran's current ability is 
moderately impaired by the inability to work as a truck 
driver since it is required for him to use his right arm to 
shift vehicles.  However, the Board notes that the veteran's 
right elbow disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 10 percent for 
residuals of blunt trauma to right elbow, status post right 
ulnar nerve transposition, must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for residuals of 
blunt trauma to right elbow, status post right ulnar nerve 
transposition, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


